NOS. 12-10-00019-CR
                                   12-10-00020-CR

                      IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS

PHILLIP MARK BAILEY,                           §           APPEALS FROM THE 114TH
APPELLANT

V.                                             §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §           SMITH COUNTY, TEXAS


                                 MEMORANDUM OPINION
                                     PER CURIAM
       Phillip Mark Bailey appeals his conviction for forgery, for which he was sentenced to
imprisonment for seven years and his conviction for robbery, for which he was sentenced to
imprisonment for thirty-five years. Appellant’s counsel filed a brief in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We dismiss the appeal.


                                         BACKGROUND
       Appellant was charged by separate indictments with forgery and robbery. The indictment
for forgery further alleged that Appellant had been previously convicted of two felony offenses.
Similarly, the indictment for robbery alleged that Appellant had been previously convicted of one
prior felony offense. Appellant pleaded “guilty” as charged in each cause and, further, pleaded
“true” to the enhancement provisions underlying each charged offense. The trial court found
Appellant “guilty” as charged in each cause and further found the aforementioned enhancement
allegations to be “true.” Ultimately, the trial court sentenced Appellant to imprisonment for
seven years for forgery and thirty-five years for robbery. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant=s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant=s brief presents a chronological summation of the procedural history of the
case and further states that Appellant=s counsel is unable to raise any arguable issues for appeal.1
We have likewise reviewed the record for reversible error and have found none.


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant=s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant=s counsel=s motion for leave to withdraw
is hereby granted and the appeal is dismissed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P.
68.2. Any petition for discretionary review must be filed with this court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case.

         1
          Counsel for Appellant states in his motion to withdraw that he provided Appellant with a copy of this brief.
Appellant was given time to file his own brief in this cause. The time for filing such a brief has expired and we have
received no pro se brief.


                                                          2
See TEX. R. APP. P. 68.3.             Any petition for discretionary review should comply with the
requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered June 30, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3